Case: 1:20-cv-05663 Document #: 1 Filed: 09/24/20 Page 1 of 4 PagelD #:1

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

24 aay hi United S D t Court
‘ THON, nited States District Cour
Wendell Hursonerene US DS EYTON Northern District of Illinois

Plaintiff ) YOURT

)
v. )  1:20-cv-5663
Tr )

Ri \ogert Mackns. an al,. ) Judge: Joan H. Lefkow

fereetant Magistrate Judge: Maria Valdez

COMPLAINT

Ont Tanwrory IG, 2620 1 Was Sto veling outcide. oF Mos} in Al- Fareoq
ase hove. Waesh iped For ma ny y ears, When Was atrested by
Chy cago Paliex with out Probable Cauce. At the time oF acres
wieaiee Reese Wij ae a Vidleted by me oc be Fore the crest,

The pol tc evert heal Stony Island Ave blocked jn both ai rections
Alone with helicopters. L was told +5 lay on the qrovnd Cidid mt),
and lames acrested after Mp -Rilwan Mo, chins, executive. direct
oF Mos) id AL: Faron, Filed a Com er agains} Wie —- me.
arrested eventh paghy had did nothing +o him or any ove at Mas -
Tid, ond never wouldi. Mr, Mactine never ape eared in Court two Limes
orn bet a Cor pl a3 nt thot Charged sSoul+ +9 lai m, and alor terrorism when
he told Police > That 1 woe going’ low Upthe Massy id, Kil] Muslamas; Het
ron my Cac into the Masjid doors omongie Macy id ; Burr wp the.
Building, where 1 five. Mat One Uword oY ns ig ture... Al| dismi ‘

(Mir. Rilwion Mactine, and the Ch Ca.q0 Police Depackment are,
\n violation ay My Concttuth onal Nights, ard have Deramed me
and my Fo mi ly with ma\ ice, avd intent, See Copy oF Comp loath attached

b ; Martins. |
a See NextPoge

[If you need additional space for ANY section, please attach an additional sheet and reference that section. ]
‘ Case: 1:20-cv-05663 Document #: 1 Filed: 09/24/20 Page 2 of 4 PagelD #:2
. ' \ . \
Also | believe te Chicago Police De partmert 1s retal' ating against me
‘ y ’ ' 1 t
becouse oF a eae ec Civa Claim LL ot 1 Wone against this epartment In 26/8,
’ 1 «
Where the Chicaan Pelree 1 egal ty ocrestedin 1912, and then manupactared «

Coase Sendi Ne merhy ‘
. sprisen twice For the same case 3+ 3 yenes: See Case
No . Isc 3173 Yucke Andrea R . Wood, Alsw this Ca.ce. AreNo. 1-17-1452. Sti pending,

“Because of these malic lous ane Fatl< Charges Filed a ainst me on [-16-2620
4 . >
and my Family i am embarrassed an ashamed to Jo +o any Wactid because im
’ +
Known as a terrorys In the World because. or Yr. Martins, Awd Chicagp Pa lice.

T amseekiny damoges in occess OF Three MilVion Dal lace For Slarder
BeFamotion of Chacacter with Trtent and Mali ce, Causing
Irreversible Damage. To Me, ard My Family's name. olan with
my el) gion of over YD YCACs Tslam. And Fails imprisonment, and 1| le-
§a

arr est,

 
Pee
ieonnsessnctiinn. Raliy

Case: 1:20-cv-0566¢ Baduterer: 6 Ribeac219B0 Page 4 Be PguelD #:4

ve r AL
a o¢ ‘

(This form replaces CCCR 0657 and CCMO.0224) 5 bts
* USE ONLY FOR CLASS "C" MISDEMEANORS/ORDINANCE VIOLATIONS (Rev. 1/17/01) CCCR 0224

 

INFORMATION AND DESCRIPTION OF DEFENDANT

 

 

 

 

Name AUD 50 vn LWeENn ae \ Alias
Residence ~] BD S ki moar Av? Apt 4 Cnicage At je loo lot4
City/Town State Zip
Sex Race Weight | Height} D.O.B. Age | Complexion | Build C) Ves JI No
YW \ yo $'4 |ev Aso! GF | Dack Uedigar Arrestee had been using Alcohol/Drugs

 

 

 

 

 

 

 

 

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

(PP __ DEPARTMENT/ 004 DISTRICT
Kwon Mar sins

 

Plaintiff
No.

 

Wen Seay Mud SO

 

 

Defendant

% WUWan Wor dias complainant, now appears before
(Complainant's Name Printed or Typed)

The Circuit Court of Cook County and states that W en dev WY Aso ~N

 

 

 

 

(defendant)
has,onor about, io ~ JAS GO KASD S. -SIony S\ond Creogo, Ft e0'e ig_ Codic.
(date) (place of 0:
committed the offense of ASau iv in that he/she
’ (offense)
Wiwout lowey'-o snort ae oows Noy Waceant glow ue Swe lou: Keng

MAonaged ay, BalWow varisas SAeceloy PACING BWW pPowkias iW
ctosanekre” & Ve hension SF fac eiviing G eet

in violation of _ ot) mcs S-.O 7 JQei-®

ance Citation}
STATE OF ILLINOIS \ «s ¥ Drm Vv A_Leoo—

COOK COUNTY (Complainant's Siguature)

[- “Ar > ABs $ lod Chcagu Te Woe!
© QG o 0 Q 0 oD an _ i 7 $- t (Complainant's Address) (City/State/Zip)

VY “17%3- S$5( -—GrN_A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AOIC CODE J ol 2 4 ae 2) ~~ (Complalnant’s Telephone}
i OT x Dy 1 d: A? fer) Arpt ind
i th oo (Complainant's Name Printed or Typed)
ne amos te th wa” Nestea Aull worn! .
being first duly sworn, on oath, deposes and says that he/she read the foregoing
complaint by him/her subscribed and that the same is true. 2 ML 9 oi A
¥ I how
; (Complainant's Signatare}
Subscribed and sworn to before me on this iW day of Janvery 1 > 3G030

 

aay “Vorvwn Doan Gu9g2 © BUCO 13

‘Judge or Clerk)

I have examined the above complaint and the person presenting same and have heard evidence thereon, and am satisfied that there {s
probable cause for filing same. Leaye is given to file sald complaint.

Summons Issued, Judge
or Judge's No.

 

Warrant Issued, Bail set at:
or

Bail set at Judge
DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

 

Judge’s No.
